DETAILED ACTION
The instant application having Application No. 17/010,463 filed on September 2, 2020 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on July 29, 2016 (Taiwan TW105124030).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on September 2, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated September 2, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-9, 11, 17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-6 and 14-15 of U.S. Patent No. 10,795,116. Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the table below:
Instant Application: 17/010,463
Patent 10,795,116 B2
Explanation as needed
1. An optical member driving module, comprising:

a base;
a carrier, for holding an optical member having an optical axis;

a driving assembly, driving the carrier to move relative to the base; and

a position assembly, sensing the relative movement between the carrier and the base, 


wherein the driving assembly comprises a magnetic member having a longitudinal axis, and 

the carrier and the position assembly are overlapped as seen from a direction perpendicular to the optical axis and the longitudinal axis.
1. An optical member driving module, comprising: 

a base; 
a carrier, holding an optical member having an optical axis; 

a driving assembly, driving the carrier to move relative to the base; and 

a position detector, disposed on the base and sensing the relative movement between the carrier and the base, 

… wherein the driving assembly comprises a magnetic member having a longitudinal axis, and

the carrier and the position detector are overlapped as seen from a direction perpendicular to the optical axis and the longitudinal axis.











A position detector is a position assembly in that it senses the relative movement between the carrier and the base.





see note above.
2. The optical member driving module as claimed in claim 1, 

wherein the position assembly comprises a position detector, 

and the position detector and the carrier are overlapped as seen from the direction perpendicular to the optical axis and the longitudinal axis.
1. 


a position detector



the carrier and the position detector are overlapped as seen from a direction perpendicular to the optical axis and the longitudinal axis.

3. wherein the position detector is disposed on the base.
1. a position detector, disposed on the base

7. wherein the position assembly comprises a position detector, and 

the driving assembly comprises two magnetic members, 


wherein the distance between the position detector and one of the magnetic members is different from the distance between the position detector and another one of the magnetic members.
1. a position detector



14. wherein the driving assembly comprises two magnetic members, 

and the distance between the position detector and one of the magnetic members is different from the distance between the position detector and another one of the magnetic members.

8. The optical member driving module as claimed in claim 7, 

wherein the position assembly further comprises a sensing object disposed on the carrier, 



and the distance between the sensing object and one of the magnetic members is substantially the same as the distance between the sensing object and another one of the magnetic members.
15. The optical member driving module as claimed in claim 14, 

wherein the optical member driving module further comprises a sensing object disposed on the carrier, 


and the distance between the sensing object and one of the magnetic members is substantially the same as the distance between the sensing object and another one of the magnetic members.



The sensing object of the optical member driving module can be considered to be part of the position assembly of the optical member driving module.
9. The optical member driving module as claimed in claim 1, wherein the base comprises a wall extending along the optical axis, and the position assembly comprises a position detector disposed on the wall.
1. wherein the base comprises a wall extending along the optical axis, and the position detector is disposed on the wall.

11. An optical member driving module, comprising:

a base;

a carrier, configured to hold an optical member having an optical axis, 

wherein the carrier is movable relative to the base; a driving assembly, configured to drive the carrier to move relative to the base;

a sensing object, disposed on the carrier; and






a position detector, disposed on the base and configured to sense the sensing object to detect the relative movement between the carrier and the base.
1. An optical member driving module, comprising: 

a base; 

a carrier, holding an optical member having an optical axis; 


a driving assembly, driving the carrier to move relative to the base; and 



3. wherein the optical member driving module further comprises a sensing object, and an opening is formed on a lateral wall of the carrier, … and the sensing object is disposed in the opening

1. a position detector, disposed on the base and sensing the relative movement between the carrier and the base, 
























17. The optical member driving module as claimed in claim 11, wherein the carrier has an opening, and 

the driving assembly comprises a coil, 


wherein the sensing object is disposed in the opening, 

and the shortest distance between the sensing object and the position detector is less than the shortest distance between the coil and the position detector.
5. The optical member driving module as claimed in claim 3, 
3. an opening is formed on a lateral wall of the carrier

5. wherein the driving assembly comprises a coil disposed on the carrier, 

3. the sensing object is disposed in the opening

5. and the shortest distance between the sensing object and the position detector is less than the shortest distance between the coil and the position detector as seen from the optical axis.












18. The optical member driving module as claimed in claim 17, wherein the carrier comprises a first restricting portion and a second restricting portion, and the opening is formed between the first restricting portion and the second restricting portion.
7. The optical member driving module as claimed in claim 3, wherein the carrier comprises a first restricting portion and a second restricting portion, and the opening is formed between the first restricting portion and the second restricting portion.
NO ODP is currently present for claim 18 because claim 7 does not depend from claim 5, however, the similarities are noted here for future reference, since the claims in the instant application are still in flux.
19. The optical member driving module as claimed in claim 18, wherein the first restricting portion and the second restricting portion are symmetrical.
9. The optical member driving module as claimed in claim 8, wherein the first restricting portion and the second restricting portion are symmetrical.
NO ODP is currently present for claim 19 because claim 7 does not depend from claim 5, however, the similarities are noted here for future reference, since the claims in the instant application are still in flux.
20. The optical member driving module as claimed in claim 11, wherein the shortest distance between the carrier and the position detector is less than the shortest distance between the sensing object and the position detector.
6. The optical member driving module as claimed in claim 3, wherein the shortest distance between the carrier and the position detector is less than the shortest distance between the sensing object and the position detector.




Claims 11 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,386,597 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the table below.
Instant Application: 17/010,463
Patent 10,386,597 B2
Explanation as needed
11. An optical member driving module, comprising:








a base;

a carrier, configured to hold an optical member having an optical axis, 


wherein the carrier is movable relative to the base;

a driving assembly, configured to drive the carrier to move relative to the base;



a sensing object, disposed on the carrier; and

a position detector, disposed on the base and configured to sense the sensing object to detect the relative movement between the carrier and the base.
1. A moving mechanism for holding a lens, comprising: 
a carrier, having an accommodating space, wherein the lens is disposed in the accommodating space
… wherein when a current flows through the coil, the carrier moves relative to the base

… a base;

a carrier, having an accommodating space, wherein the lens is disposed in the accommodating space; 

… the carrier moves relative to the base

a coil, … at least one magnetic member, … wherein when a current flows through the coil, the carrier moves relative to the base.

…a sensing object, disposed on the carrier … 

a position detector, … wherein the position detector is disposed on the base and adjacent to the sensing object.
A moving mechanism for a lens with a carrier which accommodates a lens where when a current flows, the carrier moves relative to the base is an optical member driving module.





A lens is an optical member having an optical axis.






A coil and at least one magnetic member wherein current flowing through the coil causes the carrier to move relative to the base is a driving assembly.




A position detector disposed on the base adjacent to a sensing object disposed on the carrier, will detect the position of the carrier relative to the base, i.e. the relative movement between the carrier and the base. 
16. The optical member driving module as claimed in claim 11, wherein the carrier has an accommodating space, 

and the sensing object has a first surface and a second surface, 

wherein the accommodating space is configured to accommodate the optical member, 

the first surface faces the accommodating space, the second surface is adjacent to the first surface and faces the position detector, and the first surface is not parallel to the second surface.
1. A moving mechanism for holding a lens, comprising: a carrier, having an accommodating space, 

… a sensing object, disposed on the carrier and having a first surface and a second surface…

wherein the lens is disposed in the accommodating space; 



… the first surface faces the accommodating space, the second surface is adjacent to the first surface and faces a position detector, and the first surface is not parallel to the second surface




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 11 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osaka et al. USPGPUB 2017/0123180 A1 (of record, hereafter Osaka).
	Regarding claim 11, Osaka teaches (Figs. 2 and 4) “An optical member driving module (Figs. 2 and 4), comprising:
a base (base member 12;
a carrier (lens holder 14), configured to hold an optical member (this is what lens holders do) having an optical axis (“optical axis O” e.g. paragraph 72), wherein the carrier is movable relative to the base (“moving coil type” paragraph 132);
a driving assembly (at least driving coil 16), configured to drive the carrier to move relative to the base (“moving coil type” paragraph 132);
a sensing object (sensor magnets 342a 342b), disposed on the carrier (paragraph 72: “a pair of housing parts 140a for housing a pair of sensor magnets 342a and 342b); and
a position detector (sensor 344, paragraph 72 “serving as a position detection device”), disposed on the base (paragraph 72: “front protruding part 122 of base member 12 includes rectangular hole 122a through which hole sensor 344 serving as a position detection device described later is inserted”) and configured to sense the sensing object to detect the relative movement between the carrier and the base (this is the movement that will be detected by such a position detection device).”
Regarding claim 17, Osaka teaches “The optical member driving module as claimed in claim 11, wherein the carrier has an opening (140a), and the driving assembly comprises a coil (coil 16), wherein the sensing object is disposed in the opening (paragraph 72: “a pair of housing parts 140a for housing a pair of sensing magnets 342a and 342b”), and the shortest distance between the sensing object and the position detector is less than the shortest distance between the coil and the position detector (see Fig. 4, the straight-across distance between 344 and 342 is less than the diagonal shortest distance between 344 and 16).”
Regarding claim 18, Osaka teaches “The optical member driving module as claimed in claim 17, wherein the carrier comprises a first restricting portion and a second restricting portion (left and right walls of 140a), and the opening is formed between the first restricting portion and the second restricting portion (the opening in 140a that holds the sensing magnet is formed between the left and right walls thereof).”
Regarding claim 19, Osaka teaches “The optical member driving module as claimed in claim 18, wherein the first restricting portion and the second restricting portion are symmetrical (see Fig. 2, the left and right walls are symmetrical).”
	
Allowable Subject Matter
Claims 4-6, 10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4-6 and 10, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the driving assembly comprises a magnetic member having a longitudinal axis, and the carrier and the position assembly are overlapped as seen from a direction perpendicular to the optical axis and the longitudinal axis”, from claim 1, which is rejected under obviousness type double patenting above, but not over prior art.
Regarding claim 12, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the shortest distance between the wall and the sensing object is less than the shortest distance between the position detector and the sensing object as seen from the optical axis.”
	Claims 13-15 depend from claim 12 and are allowable for at least the reason stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872